Title: From Thomas Boylston Adams to John Quincy Adams, 18 June 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
18th: June 1802

Your favor of the 13th: came to hand, this morning. I had imagined the cause of your not writing so frequently and acquiesced in my own privation for the sake of the gratification of other people. I should not however forget, how large a portion of delight I received from your closet labors, and though you have a becoming modesty on the occasion, I presume you would not blush, if some civil things should be said to you respecting the performance. I have lent the copy, Shaw sent me, to Oldschool, who will pay it due honor in due season. Your apprehensions of failure in the Port. Folio. establishment, are I fear too well founded. It may linger out the year, but I even doubt of this. He has little assistance in any department, and for want of original matter avails himself of the manuscript, he had from you; which as it contains matter highly offensive to the pride & prejudices of the Country, has a mischievous effect upon the minds of some of the patrons of the Port Folio.—He sins however with his eyes open and no one but himself is responsible for the publication.
The account you give me of the fervor of popular feeling on the subject of N England persecution & proscription, is I confess, to me, grateful intelligence but even the friends and pretended admirers of N England politic’s & institutions, laugh, here, at the, what they call, arrogance of her pretentions. “Rule new England” is quite as humiliating to a Pennsylvania federalist, as to a Virginia Democrat; but Virginia Rule, is not so grating to the Pennsylvania democrats, for thereby dominion is conferred upon them. We shall never be able to change the present order of things, without some external pressure. The Colonization of Louisiana from France would be serviceable, in this respect, though I have very little confidence in the attachment of the Western frontier any more than the Southern, to the United States.
We are electioneering here already for our State & City officers. McKean will be Governor without a struggle. Ross refuses to be a competitor and advises the federalists to remain idle.
The new appointments for Bankrupt Commissioners are just come out. Messrs: Dallas, J. Sargent, Van Cleve, Dickerson Jo: Clay & Cumpston, are in Commission. The first four are of the Bar & of the two last, one was of the old-school; i.e. a former Commissioner. Van Cleve & Dickerson are two men from New Jersey, who have been in practice at this bar, five or six years—the first a respectable, well esteemed man; the latter, a violent, not to say stupid & weak headed jacobin. Sargent is the best of the bunch—in point of character, and conduct, a youth of talent & promise & a son of the late Jonathan Dickinson Sargent. Mr: Clay is a philosopher. Mr: Cumpston is a reputable merchant, and Mr: Dallas is District Attorney. Upon the whole, the board of Commissioners is rather more decent, than was to have been looked for. I presume your board will be new planed by the Master carpenter, and you will be one of the shavings.
I am truly Your’s
T B Adams22d: June, 1802
By Mr: Edward Tilghman, who left this on Sunday for Boston, I sent you the two copies of Jeffersons manual, for which you wrote. For what reason I know not, except as a work compiled by the President, it is sold for a Dollar per vol:
Mr. Tilghman, his lady & pretty daughter, are on their way to Boston, where by means of a letter of introduction from me, you will have an opportunity of being known to them. They are well known already to our parents—
Your’sUt supra—Present me kindly to your wife, of whom you say to me as little as possible, lately. How liketh she the town of Boston? And the village of Quincy? And your becoming a politician?
How come on the new married pair?
